Citation Nr: 1449735	
Decision Date: 11/07/14    Archive Date: 11/12/14

DOCKET NO.  10-29 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 percent for the Veteran's right (major) hand gunshot wound residuals with degenerative joint disease, to include entitlement to a separate compensable disability evaluation.  

2.  Entitlement to an effective date prior to December 18, 2006, for the award of a 10 percent disability evaluation for the Veteran's right hand gunshot wound residuals with degenerative joint disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel

INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from August 1943 to January 1946.  He was awarded the Purple Heart.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Cleveland, Ohio, Regional Office which denied an increased disability evaluation for the Veteran's right hand gunshot wound residuals.  In October 2009, the Detroit, Michigan, Regional Office (RO) determined that a June 27, 2007, rating decision was clearly and unmistakably erroneous in not assigning a 10 percent evaluation for the Veteran's right hand gunshot wound residuals; recharacterized his service-connected right hand disorder as right hand gunshot wound residuals with degenerative joint disease; assigned a 10 percent evaluation for that disability; and effectuated the award as of March 19, 2007.  In September 2010, the RO denied an effective date prior to March 19, 2007, for the award of a 10 percent evaluation for the Veteran's right hand gunshot wound residuals with degenerative joint disease. In July 2012, the RO determined that the October 2009 rating decision was clearly and unmistakably erroneous in not assigning December 18, 2006, as the effective date for the award of a 10 percent evaluation for the Veteran's right hand gunshot wound residuals.   

In July 2012, the Veteran submitted a Motion to Advance on the Docket.  In August 2013, the Board granted the Veteran's motion.  In September 2013, the Board remanded the Veteran's appeal to the RO so that he could be afforded a videoconference hearing before a Veterans Law Judge.  

The Veteran was subsequently scheduled for the requested videoconference hearing before the Board.  He did not appear for the hearing.  In April 2014, the Board remanded the Veteran's appeal to the RO for additional action.  

The Board has reviewed both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of the Veteran's appeal should take into consideration the existence of this electronic record.  
The Veteran's appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  38 U.S.C.A. § 7107(a)(2) (West 2002).  


REMAND

In its April 2014 Remand instructions, the Board directed that the Veteran should be scheduled for a VA examination to determine the nature and severity of his right hand gunshot wound residuals and specifically consider the Veteran's disability in light of the diagnostic codes for evaluation of muscle injuries.  The Veteran was subsequently scheduled for a May 2014 VA examination.  A May 2014 notation in the record indicates that the Veteran failed to report for the scheduled examination.  A July 2014 written statement from the accredited representative conveys that the Veteran had "stomach cancer and is unable to appear for any further exams" and requested that "a decision be made based on the evidence of record."  In an October 2014 written statement, the Veteran advanced that he had "received a notice time and date for [the May 2014] examination at the Detroit VA;" "[h]aving transferred to Ann Arbor VA - Primary Care Team, it seemed unnecessary to comply, apparently interpreted as a rejection;" and "[t]o date, I have been provided anonymous, inappropriate information rejecting a finger benefit increase."  

As the Veteran has indicated that he is willing to appear at the Ann Arbor, Michigan, VA Medical Center (VAMC) for the requested VA examination, the Board finds that appropriate action should be undertaken to reschedule the examination.  

Since the Board has determined that a VA examination is necessary in the instant case, the Veteran is hereby informed that 38 C.F.R. § 3.326(a) provides that individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  The provisions of 38 C.F.R. § 3.655 address the consequences of a veteran's failure to attend scheduled medical examinations.  The Veteran is advised that failure to report for any scheduled examination without good cause may result in the denial of a claim. 38 C.F.R. § 3.655.

Accordingly, the case is REMANDED for the following action:

Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.  

1.  Reschedule the Veteran for a VA examination by an appropriate physician in order to determine the current nature and severity of his right hand gunshot wound residuals.  If possible, the examination should be conducted at the Ann Arbor, Michigan, VAMC.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

The examiner should (1) specifically identify the muscle group or groups affected by the Veteran's right hand gunshot wound residuals including the retained metallic foreign bodies and (2) address the functional impairment associated with the Veteran's right hand gunshot wound residuals.  

All relevant medical records must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided  

2.  Then readjudicate the issues of an evaluation in excess of 10 percent for the Veteran's right (major) hand gunshot wound residuals with degenerative joint disease, to include entitlement to a separate compensable evaluation and an effective date prior to December 18, 2006, for the award of a 10 percent evaluation for the Veteran's right hand gunshot wound residuals with degenerative joint disease.  If any benefit sought on appeal remains denied, the Veteran and his accredited representative should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claims for benefits, to include a summary of the evidence considered, since the issuance of the last SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.  



The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).  



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).  

